         Case 1:21-bk-10533                     Doc 48            Filed 07/06/21 Entered 07/06/21 15:33:23                                 Desc Main
                                                                  Document     Page 1 of 1


Debror   1      Nancy Ann Smith                                                                        Case number (r




@               lo.niity L.g"t lotionr, n po."3s6ions, and Foraclosures
 9. Within                      filed for bankruptcy, were you a pafi in any lawsuit,
                1 year before you                                                                court action, or administrative proceeding?
       List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions. support or custody modifications,
       and contract disputes,

       6No
       E Yes. Fill in the detarls.
                                                             Nature of the case                   Court or agency                              Status of the case



             Case title                                                                          Court Name
                                                                                                                                               E    eenaing

                                                                                                                                               f,   on appeal
                                                                                                 Number   Street                               f]   Concluded

             Case num ier
                                                                                                                        Slate   ZIP Code




             Case title                                                                          Court Name
                                                                                                                                               E    Pending

                                                                                                                                               B    on appeal

                                                                                                 Nlmber   Street                               E    Concluded

             Case num cer
                                                                                                                        Srate   ZIP Code



 10.   Within 1 year before you filed for bankruptcy, yvas any ofyour property repossessed, foreclosed, garnished, attached, seized, or levied?
       Check all that apply and fill in the details below.

       6 No. co to tine 11.
       fl Yes. Fill in the inlormation below.
                                                                       Describe the   property                                   Date       Value of the property




                  Creditr)r's Name



                  Numbor     Skeet                                     Explain what happened

                                                                       B    Property was repossessed.
                                                                       E    Properry was foreclosed.
                                                                       E    Property was garnished.
                                            State    ZIP   Code        lJ   Property was attached, seized. or levied.

                                                                       Describe the property                                     Date        Value of the propert)



                                                                                                                                             $__
                  Crediklr's Name



                  Numbr,a Street
                                                                       Explain what happened

                                                                       E    Property was repossessed.
                                                                       fl   erop.ny was foreclosed.
                                            :State   ZIP Code
                                                                       E    Propertywas garnished.
                                                                       E    Property was attached, seized, or levied.




Official Form 107                               Statement of Financial Affairs for lndividuals Filing for Bankruptcy                                   page 5
